IN THE SUPREME COURT OF IOWA
                          No. 124 / 06-1256

                       Filed November 17, 2006

IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

MARY MARGARET SCHUMACHER,

      Respondent.

________________________________________________________________________
      On review of the report of the Grievance Commission.



      The Grievance Commission reports that respondent committed

ethical   misconduct   and    recommends      suspension.     LICENSE

SUSPENDED.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

complainant.


      Nathan C. Moonen of Moonen Law Office, Epworth, for respondent.
                                    2

CADY, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board (Board)

charged Mary M. Schumacher with numerous violations of the Iowa Code

of Professional Responsibility for Lawyers.       The charges primarily

stemmed from her neglect in three separate cases.           The Grievance

Commission (Commission) found Schumacher violated the Code of

Professional Responsibility. It recommended she be suspended from the

practice of law for a period not less than nine months. On our review, we

find Schumacher violated the Code of Professional Responsibility and

impose an indefinite suspension not less than six months.

      I. Background Facts and Proceedings

      Mary M. Schumacher is an Iowa lawyer.         She practices law in

Dubuque. She was privately admonished in 1988 for handling a client

matter when not competent to do so.

      These proceedings arise as a result of three separate complaints

filed with the Board against Schumacher. The Board, in response, filed a

three-count complaint against Schumacher.        The basic facts of each

count were not disputed, and the matter was ultimately submitted to the

Commission on a stipulation entered into by the parties. Schumacher
acknowledged she violated the Code of Professional Responsibility, and

agreed her conduct warranted a suspension.

      The first complaint involved Schumacher’s representation of a

client in an action to modify a decree for dissolution of marriage.

Schumacher was retained by the client in August 2001, and received a

retainer of $750.   However, she subsequently took little action on the

case other than to obtain certified copies of some court documents and

to prepare a petition.   The client finally terminated the attorney-client

relationship in December 2002 due to the lack of progress made in the
                                       3

case, and requested a refund of the retainer.            The client then filed a

complaint with the Board in February 2002, and Schumacher failed to

respond to three separate notices of the complaint from the Board.

Schumacher did not return the retainer to the client until after the Board

filed its complaint.

        The second complaint also involved Schumacher’s representation

of a client in an action to modify a decree of dissolution of marriage. The

client had experienced a loss of income after changes in his employment,

and sought Schumacher’s assistance in January 2003 to modify the

child   support   provisions    in   his   dissolution    of   marriage   decree.

Schumacher filed a modification petition in February 2003, but did little

to pursue the action after that time despite frequent attempts by the

client for her to do so. Schumacher repeatedly failed to return phone

calls to the client and to respond to his letters. The case was set for trial

in August 2003 and subsequently continued several times. The client

filed a complaint with the Board in November 2003. The petition was

finally heard by the court in March 2004, resulting in a decrease in the

child support payments.        As before, Schumacher failed to respond to

three separate notices of the complaint from the Board.

        The third complaint involved Schumacher’s services as an attorney

for an executor in an estate. Schumacher opened the estate in January

2000. However, she failed to perform numerous essential services in a

timely manner, and simply failed to perform other services.               Several

reports to the court were both untimely and incomplete. The inheritance

tax returns and estate tax returns were filed late, resulting in a

substantial penalty. Schumacher eventually paid the penalty with her

personal funds, totaling over $14,000.          Schumacher also repeatedly

failed to respond to inquiries by beneficiaries and attorneys representing
                                     4

beneficiaries. A successor executor was eventually appointed to close the

estate in 2005, and to correct mistakes in the fiduciary income tax

returns, resulting in additional taxes and penalties. For the third time,

Schumacher failed to respond to three notices from the Board concerning

the complaint.

      II. Commission Proceedings

      The Board charged Schumacher with numerous violations of the

Code of Professional Responsibility. The violations in count I included

DR 1-102(A)(1) (violation of a disciplinary rule), DR 1-102(A)(6) (conduct

that adversely reflects on the practice of law), and DR 9-102(B)(4) (failure

to promptly pay client funds). The violations in count II included DR 1-

102(A)(1), DR 1-102(A)(5) (conduct prejudicial to the administration of

justice), DR 1-102(A)(6), and DR 6-101(A)(3) (neglect of client matters).

The violations in count III included DR 1-102(A)(1), (5), and (6), DR 6-

101(A)(1)   (handling   legal   matters   without   assistance   when    not

competent), and DR 6-101(A)(3).

      The Commission found Schumacher violated each provision of the

Code. It recommended she be suspended from the practice of law for a

period not less than nine months.
      III. Scope of Review

      Our review of attorney disciplinary actions is de novo.           Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Bernard, 653 N.W.2d 373,

375 (Iowa 2002). We give weight to the findings of the Commission, but

are not bound by them. Id.

      IV. Violations

      The conduct in this case involved various forms of neglect and

incompetence.    Schumacher failed to perform essential tasks for her

clients in a timely manner. She procrastinated again and again, despite
                                        5

the urgency of the task or the repeated complaints of dissatisfaction by

clients or attorneys. Additionally, both her actions and inactions in the

estate proceeding revealed a lack of competency to handle such matters.

Schumacher violated the rules as alleged by the Board.                 See Iowa

Supreme Ct. Attorney Disciplinary Bd. v. Ireland, ___ N.W.2d ___ (Iowa

2006) (attorney disciplined for failing to deliver a will to a client and for

neglecting client’s case in civil rights litigation).

      V. Discipline

      We    consider    numerous      factors   in      determining   appropriate

discipline, including the nature of the violation, the need for deterrence

and public protection, the preservation of the legal profession’s

reputation, and the lawyer’s fitness to continue practicing law. Id. at ___

(citing Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Honken, 688
N.W.2d 812, 820 (Iowa 2004); Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Hohenadel, 634 N.W.2d 652, 655 (Iowa 2001)).                Additional

considerations include harm to a client, multiple incidences of neglect,

and past history of discipline. Id. at ___ (citing Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Pracht, 656 N.W.2d 123, 126 (Iowa 2003); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Lane, 642 N.W.2d 296, 302

(Iowa 2002); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Adams,

623 N.W.2d 815, 819 (Iowa 2001)).

      We have observed that discipline generally ranges from a public

reprimand to a six-month suspension when neglect of client matters is

the principal violation. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Moorman, 683 N.W.2d 549, 553 (Iowa 2004). While this case involves a

broad range of violations, each was bound together by the common

thread of neglect and procrastination. Schumacher neglected to do the

work necessary to properly represent her clients, or neglected to do it in
                                     6

a competent and thoughtful manner.         She even failed to respond to

Board inquiries, just as she failed to respond to client and attorney

inquiries. Neglect permeated nearly all aspects of the cases involved in

this action, and even spilled into the arena of incompetency. The nature

of the conduct exhibited by Schumacher adversely reflects on her fitness

to practice law, and seriously undermines public confidence in the legal

profession.

      While there may be underlying reasons not disclosed to us in the

record to explain the misconduct that occurred in this case, we conclude

the discipline imposed should fall on the high end of the general range of

discipline we have imposed in the past. The neglect was pervasive and

involved three separate cases. See Pracht, 656 N.W.2d at 126. Harm

was visited on clients and third parties. See Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Jay, 606 N.W.2d 1, 2–4 (Iowa 2000).          The

reputation of the legal system has suffered. Consequently, we conclude

Schumacher should be indefinitely suspended from the practice of law

with no possibility of reinstatement for six months.     This discipline is

consistent with our prior cases, and is warranted under the particular

facts and circumstances.

      VI. Conclusion

      We suspend Schumacher’s license to practice law with no

possibility of reinstatement for a period not less than six months from

the date of the filing of this opinion. The suspension applies to all facets

of the practice of law.    Iowa Ct. R. 35.12(3) (“Any attorney suspended

shall refrain, during such suspension, from all facets of the ordinary law

practice . . . .”). Upon any application for reinstatement, Schumacher

shall have the burden to prove she has not practiced during the period of

suspension and that she meets all requirements of Iowa Court Rule
                                     7

35.13. See Iowa Ct. R. 35.13 (providing the procedure on application for

reinstatement).    The costs of this proceeding are taxed against

Schumacher, including the costs of the depositions admitted as evidence

pursuant to the stipulation of the parties.

      LICENSE SUSPENDED.

      All justices concur except Ternus, C.J., who takes no part.